IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 97-30601
                           Summary Calendar
                        _____________________


     EMILY J. WAGNER,

                                     Plaintiff-Appellant,

                               versus

     TRW, INC.,

                                     Defendant-Appellee.

     _______________________________________________________

         Appeal from the United States District Court for
                 the Western District of Louisiana
                            (95-CV-1865)
     _______________________________________________________
                           March 4, 1998

Before REAVLEY, KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Emily Wagner sued TRW, Inc. for violations of the Fair

Credit Reporting Act (FCRA)1 seeking actual damages, punitive

damages, costs and attorneys fees.      The trial court granted

summary judgment for TRW, Inc., and Wagner now appeals.      We

affirm.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      15 U.S.C. §§ 1681 et seq. (1998).
     In June 1994, Wagner requested a copy of her credit report

from TRW after being turned down for credit.       The credit report

contained an entry which stated that Wagner had “5 or more” late

payments on an account with JC Penney.       Wagner complained about

this entry.    TRW sent a consumer dispute verification request

(CDV) to JC Penney; the CDV indicated that Wagner had been late

with payment “6+ times.”    JC Penney confirmed that the report was

correct.    Wagner complained again to TRW, another CDV was sent

out, and JC Penney again confirmed the information.       At this

time, the employment line was changed from “psychological

services” to “Bottlecap Lounge.”       Wagner complained, and the

employment information was corrected.



Discussion

     This Court reviews a district court’s grant of summary

judgment de novo, applying the same standard as did the district

court.2    Summary judgment is appropriate if “the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.”3



     2
      Neff v. American Dairy Queen Corp., 58 F.3d 1063, 1065 (5th
Cir. 1995).
     3
      Fed. R. Civ. P. 56(c) (1997).

                                   2
     The FCRA requires that “[w]henever a consumer reporting

agency prepares a consumer report it shall follow reasonable

procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.”4    The

FCRA is to be liberally construed in favor of the consumer.5

            The legislative history of the FCRA reveals
            that it was crafted to protect consumers from
            the transmission of inaccurate information
            about them, and to establish credit reporting
            practices that utilize accurate, relevant,
            and current information in a confidential and
            responsible manner.6


     This Court has previously noted the distinction between

“accurate information” and “maximum possible accuracy.”7    In

Pinner v. Schmidt, this Court found that a notation of

“Litigation Pending” was ambiguous, and could easily be construed

to indicate that the plaintiff was being sued by the company,

while the situation was actually the reverse.8   The Court found

that “[i]t would have been a simple matter to prevent this

ambiguity,” and that this was sufficient to uphold a jury verdict




     4
      15 U.S.C. § 1681e(b) (1998).
     5
      Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333
(9th Cir. 1995).
     6
      Id. (citations omitted).
     7
      Pinner v. Schmidt, 805 F.2d 1258, 1262 (5th Cir. 1986).
     8
      Id.

                                  3
in favor of the plaintiff.9        The standard used by the court was

“what a reasonably prudent person would do under the

circumstances.”10        Wagner argues that TRW’s use of “or more” was

unreasonably ambiguous because it could mean that she was late 6,

10, or 100 times.        However, in contrast with the entry at issue

in Pinner, the “or more” notation, although imprecise, is neither

inaccurate nor open to an interpretation that is directly

contradictory to the true information.

     Wagner also argues that TRW violated the FCRA by entering

incorrect employment information.         However, Wagner has presented

no evidence that the erroneous information was ever disclosed to

a third party.     No case has extended FCRA damages to include pain

and suffering damages based on information that a credit

reporting agency never provided to any third party .11




     9
      Id. at 1262-63.
     10
          Id. at 1263.
     11
      See Casella v. Equifax Credit Info. Servs., 56 F.3d 469,
474-75 (2d Cir. 1995) (holding that the plaintiff was not
entitled to any damages for pain and suffering simply because
plaintiff knew there was inaccurate information on plaintiff’s
credit report, because that information was not conveyed to any
third party); Hyde v. Hibernia Nat. Bank, 861 F.2d 446, 449 (5th
Cir. 1988) (“The statute does not allow suit against the credit
agency for creating, possessing, or revealing to a consumer
credit files containing erroneous information.”). Cf. Stevenson
v. TRW, Inc., 987 F.2d 288, 297 (5th Cir. 1993) (allowing
recovery where plaintiff was denied credit three times and
experienced considerable embarrassment from having to discuss his
problems with business associates and creditors).

                                      4
     Wagner also claims that TRW violated the FCRA by not

disclosing the source of this inaccurate employment information.

The FCRA states that “[e]very consumer reporting agency shall,

upon request [and proper identification of any consumer], clearly

and accurately disclose to the consumer . . . [t]he sources of

the information.”12     Courts have previously rejected attempts by

a credit agency to simply plead ignorance.13     Although this issue

was mentioned in the recitation of the facts in the complaint,

the plaintiff did not specifically plead a violation of §

1681g(a)(2) in the complaint, nor did the plaintiff raise the

issue in its response to TRW’s motion for summary judgment.     This

Court will not consider arguments that were not presented to the

district court.14

     Because Wagner has not presented evidence of an actionable

claim of actual damages, we do not reach the issue of punitive

damages.

     AFFIRMED




     12
      15 U.S.C. § 1681g(a)(2); Guimond v. Trans Union Credit
Info. Co., 45 F.3d 1329, 1334 (9th Cir. 1995).
     13
          See Guimond, 45 F.3d at 1334.
     14
      Williams v. Time Warner Operation, Inc., 98 F.3d 179, 183
(5th Cir. 1996).

                                   5